United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, HANOVER PARK
CARRIER ANNEX POST OFFICE,
Hanover Park, IL, Employer
__________________________________________
Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0178
Issued: June 28, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 24, 2020 appellant, through counsel, filed a timely appeal from a
November 10, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards docketed the appeal as No. 21-0178.2
On November 15, 2019 appellant, then a 61-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 12, 2019 he injured his back when he slipped on

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the November 10, 2020 decision, OWCP received additional evidence and
appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1).
Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ice and fell while in the performance of duty. He did not stop work. OWCP assigned this claim,
which is the current claim before the Board, OWCP File No. xxxxxx661.
The record reflects that appellant had previously filed a traumatic injury claim for an
alleged back injury he sustained while in the performance of duty on November 22, 2006, under
OWCP File No. xxxxxx281. As well, OWCP previously accepted a February 28, 2007 traumatic
injury claim for a back contusion, under OWCP File No. xxxxxx964.
By decision dated January 31, 2020, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record failed to establish that his diagnosed condition was causally
related to the accepted November 12, 2019 employment incident.
On February 26, 2020 appellant, through counsel, requested a review of the written record
before a representative of OWCP’s Branch of Hearings and Review. He submitted an undated
narrative report from Dr. Mansoor Khan, an emergency medicine specialist, who opined that the
accepted November 12, 2019 employment incident aggravated his chronic degenerative disc
disease, leading to severe spinal stenosis. By decision dated June 17, 2020, an OWCP hearing
representative denied modification of OWCP’s January 31, 2020 decision.
On August 13, 2020 appellant, through counsel, requested reconsideration and submitted
additional medical evidence, including a July 25, 2020 narrative report from Dr. Khan, who
provided a detailed account of appellant’s injury. By decision dated November 10, 2020, OWCP
denied modification of the June 17, 2020 decision.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.3 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.4 As the instant claim under
OWCP File No. xxxxxxx661 and the prior claims under OWCP File Nos. xxxxxx281 and
xxxxxx964 all involve injuries to appellant’s back, these claims must be administratively
combined for a full and fair adjudication.5 This will allow OWCP to consider all relevant claim
files and accompanying evidence in developing appellant’s current traumatic injury claim.
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx661, xxxxxx281, and xxxxxx964. Following this and such other further
development as deemed necessary, OWCP shall issue a de novo decision on appellant’s traumatic
injury claim.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; L.M., Docket No. 19-1490 (issued January 29, 2020); L.H., Docket No 18-1777 (issued July 2, 2019).

5

M.B., Docket No. 20-1175 (issued December 31, 2020); S.D., Docket No. 19-0590 (issued August 28, 2020).

2

IT IS HEREBY ORDERED THAT the November 10, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this order of the Board.
Issued: June 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

